Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is the corrected version that is responsive to the application No. 17/085,457 filed on December 03, 2021.

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
4.	Acknowledgement is made of Applicant's Information Disclosure Statement (IDS) form PTO-1499. The IDS has been considered.

Election/Restrictions
5.	Claims 1-20 are allowable. The restriction requirement on the identified device species, as set forth in the Office action mailed on 10/07/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please amend claim 8 as below (a missing period (.) added at the end of the claim):
Claim 8. (As Amended) The semiconductor device of claim 1, wherein the lower pad and the upper pad comprise silicon and first impurities, respectively,
wherein the upper pad further comprises second impurities, wherein the first and second impurities comprise different kinds of impurities.

Reasons for Indicating Allowable Subject Matter
7.	Claims 1-20 are allowed.
8.	The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because all prior arts to include those on record either singularly or in combination fail to anticipate or render obvious a semiconductor device, comprising:
….
the channel pad comprises a lower pad on an upper end of the channel layer and on the inner side surface of the gate dielectric layer, and having a first recess between the inner side surface of the gate dielectric layer; and
an upper pad having a first portion in the first recess and a second portion extending from the first portion in a direction, parallel to an upper surface of the substrate on the first portion; in combination with the rest of claim limitations as claimed and defined by the applicant.

Claim 14 is allowed because all prior arts to include those on record either singularly or in combination fail to anticipate or render obvious a semiconductor device, comprising:
….
a dummy channel structure penetrating through at least a portion of the gate electrodes in the second region, and including a lower semiconductor pattern having a recess and an upper semiconductor pattern in the recess of the lower semiconductor pattern and including a different material from the lower semiconductor pattern,....
wherein in the dummy channel structure, the upper semiconductor pattern has a fifth width, greater than a fourth width at an upper end of the lower semiconductor pattern; in combination with the rest of claim limitations as claimed and defined by the applicant.

Claim 20 is allowed because all prior arts to include those on record either singularly or in combination fail to anticipate or render obvious a semiconductor device, comprising:
….
a pad structure on the first vertical structure, and including a lower semiconductor structure having a recess recessed downwardly from an upper surface, and an upper semiconductor structure in the recess and having an extension portion having a side surface protruding from a side surface of the lower semiconductor structure on the lower semiconductor structure; in combination with the rest of claim limitations as claimed and defined by the applicant.

9.	The references of the prior art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: the limitations of a semiconductor device in its entirety (the individual limitations may be found just not in combination with proper motivation). Hence, the independent claims 1, 14 and 20 are allowable. Since the independent claims 1, 14 and 20 are allowable in combination with all the remaining limitations of the independent claims, therefore, the dependent claims 2-13 of the independent claim 1, and the dependent claims 15-19 of the independent claim 14 are also allowable, respectively.
However, none of the prior art of references indicated as the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of the independent claims 1, 14 and 20 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in the independent claims, the independent claims 1, 14 and 20 are deemed patentable over the prior art.

10. 	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
The prior art, Yoon (US 2015/0155296 A1) depicts a semiconductor structure shown in Fig. 5, wherein a first stacked structure P1E including conductive patterns 213 and a second stacked structure P3E including conductive patterns 251 connected through an interfacial pattern P2E, However, the semiconductor structure does not disclose channel pad/structure including lower/upper pad with recess between the inner side surface of the gate dielectric layer, therefore, the quoted limitation (s) in section 7 of claims 1, 14 and 20 has been considered allowable as claimed.

11.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
13.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819